JOURNAL ENTRY AND OPINION *Page 4 
{¶ 1} Respondent, S.L., appeals from a decision of the Juvenile Court Division of the Common Pleas Court which named her the residential parent and legal custodian for S.J.L. and J.K.L., her minor children, and awarded the petitioner, R.G., companionship and visitation rights with the children. The court further determined that "[t]he Petitioner and the Respondent shall share the fees of the guardian ad litem equally and the parties shall be responsible for payment of their own attorney fees." The court order does not fix the amount of the guardian ad litem's compensation (a contested issue in this case) nor has the court held the hearing required by Loc. Juv. R. 17(D) to determine whether the requested fees are reasonable and necessary. Therefore, we find the court's order is not final and appealable, and we lack jurisdiction to review it.
 {¶ 2} A reviewing court has jurisdiction only over judgments that constitute final appealable orders. In this case, the court determined that the parties were liable for the guardian ad litem's fees, but did not determine the amount of those fees. "This case is similar to a case wherein liability is determined but the judgment entry leaves the amount of damages unresolved. In such cases, the judgment entry does not constitute a final, appealable order." Columbus v. AAAA Enterprises,Inc. (Mar. 31, 1997), Franklin App. No. 96APE09-1240; see, also, AXSOpportunity Fund, L.L.C. v. Continent French Quarter, L.L.C., Franklin App. No. 07AP-568, 2008-Ohio-1047, ¶ 15; Brison v. *Page 5 Elite-1 Elec. Co., Inc., Fairfield App. No. 06-CA-67, 2007-Ohio-4855, ¶ 5. Therefore, we lack jurisdiction over this appeal and must dismiss it.
Dismissed.
It is ordered that appellee recover from appellant costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate be sent to said court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
CHRISTINE T. McMONAGLE, J., and JAMES J. SWEENEY, J., CONCUR. *Page 1